Citation Nr: 0407609	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran had verified active duty from October 1950 to 
July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that he is entitled to a TDIU on the 
basis that he is unemployable as a result of his service-
connected disabilities.  

By way of background, the Board notes that the veteran was 
granted service connection for a wound of the left shoulder 
in July 1999, evaluated as 10 percent disabling, effective 
May 1, 1998.  In November 2001, the veteran was granted 
service connection for frostbite of the left and right foot, 
each evaluated as 30 percent disabling, effective May 1, 
1998.  Also in November 2001, the veteran's service-connected 
wound of the left shoulder with arthritis was increased to 
20 percent disabling, effective February 8, 2001.  The 
veteran's combined service connection disability evaluation 
was 60 percent from May 1, 1998, and 70 percent from February 
8, 2001.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), are applicable to the 
veteran's claim.  Such provide that VA will assist claimants, 
such as the appellant, in obtaining evidence necessary to 
substantiate their claims on appeal, except where there is no 
reasonable possibility that such assistance would aid in 
substantiating a claim.  Regulations also require that upon 
receipt of an application for benefits, VA notify the 
claimant, and any representative, of the sort of information, 
and medical or lay evidence, not previously provided to the 
Secretary, which is necessary to substantiate each claim on 
appeal.  As part of the notice, VA is to specifically inform 
the claimant of which portion, if any, of the evidence is to 
be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a January 2002 letter to the veteran, the RO requested 
that the veteran complete and return an application for 
Increased Compensation Based on Unemployability, including 
the address of his former employer.  The veteran complied 
with the RO's requests and completed and returned such forms, 
indicating that he had been a machinist at Dayton Forging & 
Heat Treating Company.  Subsequently, the veteran's former 
employer informed the RO that the veteran had been employed 
from June 1986 to June 1991, when he retired.  The veteran 
has also indicated in statements that he had been a farmer.  
The veteran has not related any other employment history, 
outside of machinist and farmer, nor the circumstances 
regarding his retirement from Dayton Forging & Heat Treating 
Company, namely whether such retirement was due to his 
inability to work because of his service-connected 
disabilities.  Also, on his application for Increased 
Compensation Based on Unemployability, the veteran did not 
relate his education and training background.  Consistent 
with the VCAA, a remand is necessary to afford the veteran 
opportunity to provide the pertinent information.  

The Board further notes that under 38 U.S.C.A. § 5103A (West 
2002), VA's duty to assist includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  The veteran was most recently afforded a VA 
examination of his service-connected disabilities in June 
2001.  That examination did not, however, adequately address 
the impact of the veteran's service-connected disabilities on 
his ability to maintain substantially gainful employment.  
Therefore, a VA examination is necessary in order to 
determine the nature and severity of limitations resulting 
from the veteran's service-connected disabilities, to include 
whether these disabilities render him unemployable.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  The RO should 
specifically request the veteran to 
provide details of his education and 
training background, his full employment 
history, and the circumstances 
surrounding his June 1991 retirement from 
Dayton Forging & Heat Treating Company.  
The RO should otherwise inform the 
veteran of the type of evidence needed to 
support his claim, advise him as to 
whether he or VA is responsible for 
obtaining such evidence, and request the 
veteran to submit all pertinent evidence 
in his possession.

2.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
impact of the veteran's service-connected 
disabilities on his employability.  The 
examiner must review the entire claims 
folder, to include evidence received in 
connection with this remand.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  

In regard to the veteran's service-
connected left shoulder disability, the 
examiner is requested to report the 
ranges of active and passive left 
shoulder motion, in degrees.  The 
examiner should identify the extent of 
any functional loss present with respect 
to the left shoulder due to weakened 
movement, excess fatigability, 
incoordination, or pain on motion/use or 
during flare-ups, and describe such in 
terms of the degree of additional range 
of motion loss.  The examiner is 
requested to include comment as to any 
visible pathology indicative of 
functional loss or non-use, to include 
atrophy or weakness.

In regard to the veteran's service-
connected frostbite of the left and right 
foot, the examiner is requested to 
identify the existence and severity, or 
absence of the following: arthralgia or 
other pain, numbness, cold sensitivity, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis), and/or 
muscle atrophy.  The examiner should also 
confirm or refute the existence of 
peripheral neuropathy or Raynaud's 
phenomenon, or other diagnosed 
disabilities of the lower 
extremities/feet.  The examiner is 
requested to provide an opinion as to 
whether any relationship exists between 
such additional diagnoses and the 
veteran's service-connected frostbitten 
feet, and, if so, identify the nature and 
severity of resulting symptoms.

Following a thorough examination, the 
examiner should opine whether the 
veteran's service-connected disabilities 
at least as likely as not render the 
veteran unemployable.  All opinions 
expressed should be accompanied by 
supporting rationale, to include a 
description as to the nature of the 
limitations resulting from the veteran's 
service-connected disabilities.  

3.  After completing the above actions, 
the RO should readjudicate the veteran's 
claim of entitlement to a TDIU.  If the 
claim remains denied the RO should issue 
the veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

